Case 2:20-cv-06298-RGK-E Document 18 Filed 08/06/20 Page 1 of 1 Page ID #:59

AO 440(Rev. 6/12) Summons ina Civil Action (Page 2)

Civil‘Action No..2:20-cv-06298. RGK (Ex)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ..P. 45.)

‘~ This summons for (name of individual and title, if any)

Jon Niolini c/o Okularity, Inc
" “was received by me on July 21, 2020 .

[111 personally served the Service Documents on the individual at on

C] [left the Service Documents at the individual's residence or usual place of abode with

,a person of .
suitable age and discretion who resides there, on (date) , and mailed a copy to the individual's last known address;
or .

. 4 I served the Summons In A Civil Action; Complaint; Civil Cover Sheet: Notice of Assignment to United States
Judges; Notice to Parties of Court-Directed ADR Program to Madeline P. as Receptionist and person authorized to _
accept - , who is designated by law to accept service of process on behalf of Jon Niolini c/o Okularity, Inc on July.
27, 2020 11:39 AM : . .

~ [1 I returned the Summons In A Civil Action; Complaint; Civil Cover Sheet; Notice of Assignment to United States °
» Judges; Notice to Parties of Court-Directed ADR Program unexecuted because; :

“ My fees are $ .00 for travel and $ 45.00 for services, for a total of $ 45.00

' | declare under penalty of perjury that this information is true.

   

Date:’, 8/3/2020

Server's signature

Bonita Haller, Registered Process Server
Printed name and title ‘

Contracted by Amstar Express, Inc
509 Marin Street, # 237,
Thousand Oaks, CA 91360

__. (888) 778-2711

Server's Address

A0440-A19369 *
